MEMORANDUM **
California state prisoner John Carroll appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials violated his Fifth, Sixth, and Fourteenth Amendment rights by classifying him as a sex offender without a hearing. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we vacate and remand.
Carroll alleged that defendants classified him as a sex offender, and the district court dismissed on the ground that being classified as a sex offender does not implicate a liberty interest. Assuming without deciding that this classification does implicate a protected liberty interest, see Neal v. Shimoda, 131 F.3d 818, 829 (9th Cir.1997), we remand for the district court to examine whether Carroll received all of the process he was due, see id. at 831, whether the applicable statute of limitations bars this action, see Silva v. Crain, 169 F.3d 608, 610 (9th Cir.1999), or whether the action is subject to dismissal on some other ground.
The parties shall bear their own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.